                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

         v.                                                  CASE NO.: 4:18-cr-230

 MIGUEL ANTONIO BAKER; and FREDDIE
 NAPIER GRANT,

        Defendant.


                         CRIMINAL TRIAL MANAGEMENT ORDER

       The Court hereby orders that the above captioned case is set for PRETRIAL

CONFERENCE before R. Stan Baker, United States District Judge, at 11:00 AM, on Friday,

October 11, 2019, at the Federal Courthouse, First Floor Courtroom, 125 Bull Street, Savannah,

Georgia, and for JURY SELECTION AND TRIAL before Judge Baker, at 9:00 AM, on

Tuesday, October 22, 2019, at the Federal Courthouse, First Floor Courtroom, 125 Bull Street,

Savannah, Georgia. The Court ORDERS the parties to carefully read and comply with the

following directives.

I.     General Directions

       In this Order, the Court sets forth the parties’ obligations to prepare this matter for trial. It

is not the Court’s intention to impose needlessly onerous obligations on counsel. Rather, these

measures are designed to ensure the just and efficient trial of this case. It is the Court’s experience

that the administration of justice is better served when the matters addressed herein are resolved

well in advance of trial rather than by last minute filings on the eve of or during trial.

       Except where otherwise indicated in this Order, the parties shall electronically file the

documents described below using the Court’s CM/ECF system. Each filed document should be



                                                   1
separately and clearly captioned. When documents are required by this Order to be sent to the

Court by email attachment, they should be submitted to the Courtroom Deputy Clerk Pam

Hammock at pam hammock@gas.uscourts.gov. Any questions may be directed to the Courtroom

Deputy Clerk either by email or by telephone at (912) 650-4081.

II.    Motions to Continue or Extend

       The Court will only continue or extend the deadlines in this Order upon a showing of good

cause. If any party seeks to continue or extend any of the deadlines in this Order including the

date of the trial and/or pretrial conference, the party must make that request via a motion filed on

the Court’s docket. The filing of a notice of a plea agreement alone will not continue or extend

the deadlines in this Order. Absent a showing of good cause, a motion to continue or extend the

trial should be made at least two weeks before the trial date. Prior to filing any request to continue

or extend, the requesting party shall consult with opposing counsel to determine if the opposing

party agrees with or opposes the request. Within any motion to continue or extend, the moving

party shall state whether the Defendant agrees with or opposes the request and whether opposing

counsel agrees with or opposes the request. Additionally, within any motion to continue or extend,

the moving party should state whether the period of delay should be excluded in computing the

time within which the trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161.

III.   Motions in Limine

       The parties shall file any motions in limine on or before September 30, 2019. The parties

shall file any responses to any motions in limine on or before October 7, 2019. Complex trial

issues, including substantial evidentiary questions, are better resolved in advance of, rather than in

the midst of, trial. Thus, where possible, the Court expects the parties to raise complex trial issues,

including complex debates regarding the exclusion or admission of evidence, through motions in




                                                  2
limine. However, the Court discourages the filing of form motions in limine or motions about

issues the opposing party does not dispute.

IV.       Requested Voir Dire, Jury Instructions, and Verdict Form

          Each party shall file the party’s requested voir dire, jury instructions, and verdict form on

or before October 7, 2019. 1 Each party shall file any objections to an opposing party’s requested

voir dire, jury instructions, and verdict form on or before October 10, 2019. In addition to the

CM/ECF-filed requests, each party shall email a copy of the party’s requested voir dire, jury

instructions, and verdict form as attachments in Word format to the Courtroom Deputy Clerk.

          The parties are encouraged to use and refer to the Eleventh Circuit Pattern Jury Instructions

in making their requests. For each requested jury instruction, the party should include the full text

of the requested instruction and the pattern instruction number or other authority on which the

request is based.        If a party’s requested instruction includes a modification of the pattern

instruction, the party should so indicate.

V.        Exhibit List and Witness List

          Each party shall e-mail the Courtroom Deputy Clerk a copy of their witness list and exhibit

list as attachments in PDF and Word format on or before October 10, 2019. Parties shall not file

the witness list on the record of the case in CM/ECF. At the pretrial conference, the Court will

discuss with counsel whether each party’s exhibit list and/or witness list should be disclosed to

opposing counsel. 2




1
    These requests should be filed as three separate pleadings.
2
  The Court does not provide a separate deadline for an expert witness list and narrative summaries of any
expert testimony. It is the Court’s expectation that the parties have already exchanged such materials
pursuant to Federal Rule of Criminal Procedure 16(a)(1)(G). However, the parties should be expected to
discuss their proposed expert witnesses with the Court at the pretrial conference.


                                                       3
VI.     Trial Exhibits

        On or before October 10, 2019, each party shall deliver to the Courtroom Deputy Clerk, a

USB flash drive containing all trial exhibits in electronic format. 3 Parties shall not file trial exhibits

on the record of the case in CM/ECF.

        Original exhibits shall be submitted at the time of trial in electronic format and in

accordance with the Eleventh Circuit rules regarding exhibits (11th Cir. R. 11-3,

http://www.ca11.uscourts.gov/rules-procedures). Ordinarily, all exhibits for introduction into

evidence at trial, to be shown to witnesses, and to be published to the jury must be presented

electronically during trial, including documentary exhibits. Some exhibits may not exist in

electronic format or may not easily convert to an electronic format. In those instances, the parties

shall notate their respective exhibit lists as to any exhibits not submitted in electronic format.

When submitting non-documentary physical exhibits, the parties shall include photographs or

other reproductions of such exhibits in electronic form.

        Additionally, all parties shall provide one paper courtesy copy of all trial exhibits for

inclusion in a Trial Exhibit Notebook to be given to the jury at the conclusion of the case. The

Trial Exhibit Notebook for the jury should contain said exhibits placed into labeled three-ring

binders with corresponding exhibit numbered side index tabs for each exhibit.

VII.    Trial Memoranda

        Each party may file, but is not required to file, a trial memorandum. Any party desiring to

file a trial memorandum shall file the memorandum on or before October 10, 2019. A trial



3
  Acceptable electronic formats are limited to the following file types: .pdf, .jpg, .bmp, .tif, .gif, .avi, .wmv,
.mpg, .mp3, .mp4, .wma, .wav, .3gpp. Each trial exhibit should be clearly named in an easily identifiable
manner. Should the parties have any questions regarding the electronic format or naming conventions for
proposed exhibits, they should contact the Courtroom Deputy Clerk well in advance of their deadline for
submission of electronic exhibits.


                                                        4
memorandum should be filed where necessary to make the Court aware of significant or unique

procedural, factual, or legal issues that the party expects to arise at trial. The memorandum should

contain a short and plain statement of any such issues. For any legal issues, the party must cite to

relevant legal authority. A party should not file a trial memorandum to discuss routine or

insignificant issues. A party should also not file a trial memorandum to request court action prior

to trial as such a request should be made in a motion in limine. Additionally, a party should not

file a trial memorandum to reiterate issues that have already been raised by a motion in limine.

When filing a trial memorandum, the party should use the “Trial Brief” event in CM/ECF located

under Criminal – Other Filings – Trial Documents.

VIII. Pretrial Conference

        At the pretrial conference, the Court will conduct a meaningful and substantive discussion

regarding the trial of this case. Thus, the Defendant and any attorney participating in the trial of

the case shall be present at the pretrial conference. Counsel shall be prepared to discuss and offer

argument on any motions in limine and responses thereto, as well as any trial document listed

above and objections thereto. Absent a significant issue, the Court will not address individual

exhibit objections at the pretrial conference as those objections are better addressed during trial.

Additionally, at the pretrial conference, counsel should bring to the Court’s attention any

witnesses, parties, counsel, or others who will be present at trial and who may need accommodation

for any disability.

        SO ORDERED, this 19th day of September, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA

                                                 5
